IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


SETH D. DISANTO,

              Appellant,

 v.                                                       Case No. 5D15-2734

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed May 13, 2016

3.800 Appeal from the Circuit
Court for Citrus County,
Richard A. Howard, Judge.

Seth D. DiSanto, Florida City, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Daytona Beach, for Appellee.


PER CURIAM.

       Seth DiSanto seeks review of the trial court’s summary denial of his Florida Rule

of Criminal Procedure 3.800(a) motion to correct illegal sentence. In his motion, DiSanto

alleges that the trial court erred in relying on certain predicate convictions to support his

adjudication as a habitual felony offender. The State properly concedes that the trial

court’s order, which did not include any attachments, should be reversed. See Stewart

v. State, 948 So. 2d 870, 871 (Fla. 3d DCA 2007). On remand, if the trial court again
enters an order summarily denying DiSanto’s motion, it must attach written portions of the

record conclusively refuting DiSanto’s claim.

      REVERSED and REMANDED for further proceedings.


LAWSON, C.J., PALMER and EVANDER, JJ., concur.




                                            2